                        UNITED STATES BANKRUPTCY COURT
                        NORTHERN DISTRICT OF CALIFORNIA
                                SAN JOSE DIVISION

 IN RE:                                                                     CASE NO.: 18-52601
                                                                                 CHAPTER 13
 Michael Haroutun Miroyan,

    Debtor.
 _________________________________/

                          REQUEST FOR SERVICE OF NOTICES
       PLEASE TAKE NOTICE THAT, on behalf of HSBC BANK USA, NATIONAL

ASSOCIATION, AS INDENTURE TRUSTEE FOR PEOPLE'S CHOICE HOME LOAN

SECURITIES TRUST SERIES 2005-3 ("Secured Creditor”), and pursuant to Rule 2002 of the

Federal Rules of Bankruptcy Procedure, the undersigned requests all notices given or required to

be given and all papers required to be served in this case to creditors, any creditors committees,

and any other parties-in-interest, be sent to and served upon the undersigned counsel and the

following be added to the Court’s Master Mailing List:

                       ROBERTSON, ANSCHUTZ & SCHNEID, P.L.
                           BANKRUPTCY DEPARTMENT
                          6409 CONGRESS AVE., SUITE 100
                               BOCA RATON, FL 33487
                                        Robertson, Anschutz & Schneid, P.L.
                                        Authorized Agent for Secured Creditor
                                        6409 Congress Ave., Suite 100
                                        Boca Raton, FL 33487
                                        Telephone: 561-241-6901
                                        Facsimile: 561-997-6909
                                        By: /s/Sean Ferry
                                        Sean Ferry, Esquire
                                        Email: sferry@rasflaw.com




                                                                                      18-240552 - SeF
                                                                                     Miroyan, Michael
                                                                                    Request for Service
                                                                                                 Page 1
                               CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on February 2, 2019, I electronically filed the foregoing

with the Clerk of Court by using the CM/ECF system, and a true and correct copy has been

served via CM/ECF or United States Mail to the following parties:



MICHAEL HAROUTUN MIROYAN
PO BOX 3181
SARATOGA, CA 95070-1181

DEVIN DERHAM-BURK
P.O. BOX 50013
SAN JOSE, CA 95150-0013

OFFICE OF THE U.S. TRUSTEE / SJ
U.S. FEDERAL BLDG.
280 S 1ST ST. #268
SAN JOSE, CA 95113-3004

                                                Robertson, Anschutz & Schneid, P.L.
                                                Authorized Agent for Secured Creditor
                                                6409 Congress Ave., Suite 100
                                                Boca Raton, FL 33487
                                                Telephone: 561-241-6901
                                                Facsimile: 561-997-6909
                                                By: /s/Sean Ferry
                                                Sean Ferry, Esquire
                                                Email: sferry@rasflaw.com




                                                                                   18-240552 - SeF
                                                                                  Miroyan, Michael
                                                                                 Request for Service
                                                                                              Page 2
